DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/21/2022 has been entered and considered. Upon entering claims 1-7 have been canceled, claims 8, 11, 14-16, 18-19 have been amended, claims 20-26 have been added.
Allowable Subject Matter
Claims 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first DC-DC converter that converts the output of the belt-driven starter generator to the first voltage level for powering the electronic systems of the vehicle, a second DC-DC converter that converts between the first and second power rails”.
Claims 9-10, 20-26 depend from claim 8.
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “DC/DC converting, using a first DC/DC converter, the at least one output at the second voltage level to at least one output at the first voltage level; DC/DC converting, using a second DC/DC converter, between the first power rail and the second power rail; distributing, using a first power distributor, power from the first rail to the electronic systems; distributing, using a second power distributor, power from the second power rail to the electronic systems; and providing redundant power from the first power distributor and the first DC/DC converter to at least one safety critical component of the electronic systems”.
Claims 12-19 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836